Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 1 of 10 PageID: 85



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


MARINA DISTRICT                   :
DEVELOPMENT COMPANY,              :
LLC d/b/a BORGATA HOTEL           :
CASINO & SPA,                     :        Hon. Joseph H. Rodriguez
                                  :
             Plaintiff,           :        Civil Action No. 19-cv-17180
                                  :
      v.                          :                OPINION
                                  :
GAUHAR S. JAMIL                   :
a/k/a JAMIL S. GAUHAR             :
                                  :
             Defendant.           :


      This matter comes before the Court on Defendant’s Motion to Dismiss Count

Three of the Amended Complaint pursuant to Fed. R. Civ. Pro. 12(b)(6), [Dkt. No. 4].

Having considered the parties’ submissions, the Court decides this matter without oral

argument pursuant to Federal Rule of Civil Procedure 78(b). For the reasons stated

below, the Court will deny Defendant’s Motion to Dismiss.

                                      I.         Background

      This case concerns outstanding casino debt allegedly due and owing to Plaintiff.

[Dkt. 1-3, Compl. ¶ 7]. Plaintiff, Development Company, LLC d/b/a Borgata Hotel

Casino & Spa (“Plaintiff or Borgata”), operates a casino/hotel/entertainment complex in

Atlantic City, New Jersey. According to the Complaint, Mr. Gauhar Jamil (“Defendant”)

“drew down on his line of credit at Borgata by endorsing two (2) separate counter-

checks totaling One Million Seven Hundred Thousand Dollars ($1,700,000,00).” (Id. at

¶ 3). When Plaintiff proceeded to deposit Defendant’s counter-checks, they were


                                             1
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 2 of 10 PageID: 86



returned unpaid for insufficient funds. (Id. at ¶¶ 4-5). Plaintiff has attempted to recover

the One Million Seven Hundred Thousand Dollars ($1,700,000,00), but Defendant has

made no payments with respect to this debt. The full amount is due and owed to

Plaintiff together with interest. (Id. at ¶¶ 6-7).

       Plaintiff filed a Complaint and Amended Complaint with the Superior Court of

New Jersey, Law Division, Atlantic County on July 25, 2019. [Dkt. No. 1-3]. The

Amended Complaint asserts claims against Defendant for breach of contract (Count

One), unjust enrichment (Count Two), and fraud (Count Three). (Id.) Defendant

removed the matter to this Court on August 26, 2019. [Dkt. No. 1]. Soon after,

Defendant filed a Motion to Dismiss Count Three of the Amended Complaint for failure

to state a claim. [Dkt. No. 4]. That motion is fully briefed. [Dkt. Nos. 6, 8].

                                     II.     Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged

facts, taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a

motion to dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the

complaint, matters of public record, orders, and exhibits attached to the complaint, are

taken into consideration. See Chester County Intermediate Unit v. Pa. Blue Shield, 896

F.2d 808, 812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence.

Bogosian v. Gulf Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the

Court is not whether the plaintiff will ultimately prevail. Watson v. Abington Twp., 478

F.3d 144, 150 (2007). Instead, the Court simply asks whether the plaintiff has



                                               2
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 3 of 10 PageID: 87



articulated “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Iqbal, 556 U.S. at 679.

       The Court need not accept “‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

however, and “[l]egal conclusions made in the guise of factual allegations . . . are given

no presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607,

609 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter

v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347,

351 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal

conclusions’ in a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556

U.S. at 678-80 (finding that pleadings that are no more than conclusions are not

entitled to the assumption of truth). Further, although “detailed factual allegations” are

not necessary, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of a cause of

action’s elements will not do.” Twombly, 550 U.S. at 555 (internal citations omitted).

See also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”).



                                               3
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 4 of 10 PageID: 88



       Thus, a motion to dismiss should be granted unless the plaintiff’s factual

allegations are “enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true (even if doubtful in fact).”

Twombly, 550 U.S. at 556. “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged-but it has

not ‘shown’-‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679.

   Rule 9(b) requires that plaintiff plead the details of the alleged “circumstances” of

the fraud with specificity sufficient to “place defendants on notice of the precise

misconduct with which they are charged.” Seville Indus. Mach. Corp. v. Southmost

Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984). To that end, “[a]lthough the rule states

that [m]alice, intent, knowledge, and other conditions of a person's mind may be alleged

generally, and does not require the plaintiff to plead every material detail of the fraud,

the plaintiff must use alternative means of injecting precision and some measure of

substantiation into their allegations of fraud.” Argabright v. Rheem Mfg. Co., 201 F.

Supp. 3d 578, 590–91 (D.N.J. 2016) (quoting In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 311 F.3d 198, 216 (3d Cir. 2002) (internal quotations and citations omitted)). At a

minimum, a plaintiff “must allege who made a misrepresentation to whom and the

general content of the misrepresentation.” Lum v. Bank of Am. ., 361 F.3d 217, 224 (3d

Cir. 2004).

                                           III.       Analysis

       In order to state a claim for fraud under New Jersey law, a plaintiff must allege

(1) a material misrepresentation of fact; (2) knowledge or belief by the defendant of its

falsity; (3) intention that the other person rely on it; (4) reasonable reliance thereon by

the other person; and (5) resulting damage. Frederico v. Home Depot, 507 F.3d 188,

                                                  4
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 5 of 10 PageID: 89



200 (3d Cir. 2007) (citing Gennari v. Weichert Co. Realtors, 691 A.2d 350, 367-368

(N.J. 1997). Misrepresentation and reliance are the hallmarks of any fraud claim. Banco

Popular North America v. Gandi, 184 N.J. 161, 876 A.2d 253, 261 (N.J. 2005).

       The pleading requirements for fraud are more stringent and receive greater

scrutiny on a motion to dismiss. Rule 9(b) provides that “[i]n alleging fraud or mistake,

a party must state with particularity the circumstances constituting fraud or

mistake. Malice, intent, knowledge, and other conditions of a person’s mind may be

alleged generally.” Fed. R. Civ. P. 9(b). Pursuant to Rule 9(b), a plaintiff must plead

“with particularity ‘the circumstances of the alleged fraud in order to place the

defendants on notice of the precise misconduct with which they are charged, and to

safeguard defendants against spurious charges of immoral and fraudulent

behavior.’” Lum v. Bank of Am., 361 F.3d 217, 223–24 (3d Cir. 2004) (quoting Seville

Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984)). The

heightened pleading standard required by Rule 9(b) applies to claims of fraud brought

under New Jersey law. Frederico, 507 F.3d at 200. Here, Defendant submits that

Plaintiff fails to plead its fraud claim with the requisite particularity.

       There are two ways to satisfy the particularity requirement. See Lum, 361 F.3d at

224. First, a plaintiff may plead the “date, place or time” of the fraudulent

act. Id. (quoting Seville, 742 F.2d at 791) (internal quotations omitted). Second, a

plaintiff may use “alternative means [to] inject [ ] some measure of substantiation into

their allegations of fraud.” Id. (internal quotations omitted). Still, the plaintiff must

plead enough to substantiate the allegations of fraud being made and may not rely on

“conclusory statements.” NN & R, Inc. v. One Beacon Ins. Group, 362 F.Supp.2d 514,

518 (D.N.J. 2005) (quoting Mordini v. Viking Freight, Inc., 92 F.Supp.2d 378, 385

                                               5
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 6 of 10 PageID: 90



(D.N.J. 1999)). At a minimum, a plaintiff “must allege who made a misrepresentation to

whom and the general content of the misrepresentation.” Lum, 361 F.3d at 224.

      In the present case, Plaintiff alleges who made the alleged misrepresentations, to

whom they were made, when they were made, and the general content of the

misrepresentations. Plaintiff alleges that Defendant made material misrepresentations

of fact to the Borgata at the time he endorsed the counter-checks—June 2, 2019 and

June 3, 2019. (Compl. ¶ 3, Count Three ¶ 2). Specifically, Plaintiff claims that Defendant

“represented to Borgata that there would be sufficient funds in his account to cover the

full amount of the checks and took other actions in tendering the aforementioned checks

to Borgata which were intended to represent to Borgata that there would be sufficient

funds in his bank account to satisfy the counter-checks and that the account would be

open and in good standing when in fact [Defendant] knew that Borgata would not be

able to redeem the counter-checks from the account in question.” (Id. at Count Three ¶

2). Count Three also alleges that Defendant represented to Plaintiff that he would honor

the counter-checks. Indeed, Plaintiff pled that Defendant represented, in writing, the

following: "I represent that I have received cash or a cash equivalent and I make this

representation with the knowledge that MDDC will rely upon the fact that I have and

will have available funds in said bank or trust company to honor this countercheck. If

dishonored interest will be added at 12% per annum.” (Id. Count three ¶¶ 3-4).

      Therefore, Plaintiff has adequately pled that Defendant made material

misrepresentations of present or past fact. Additionally, Plaintiff pleads that Defendant

made such representations knowing they were false, with the intent that the Borgata rely

on them. (Id. at ¶ 5). Defendant argues, however, that Plaintiff merely concludes that

Defendant committed fraud, failing to “plead specifically the circumstances regarding

                                            6
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 7 of 10 PageID: 91



the alleged signing of the counterchecks, such as to the degree of [his] intoxication and

knowledge.” [Dkt. No. 4-1 at p. 10]. He further contends that “Plaintiff does not put

forth any measurable method to demonstrate that the Defendant acted with the intent

to deceive.” [Dkt. No. 8 at p. 5].

       Rule 9(b) requires that plaintiff plead the details of the alleged “circumstances” of

the fraud with specificity sufficient to “place defendants on notice of the precise

misconduct with which they are charged.” Seville Indus. Mach. Corp. v. Southmost

Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984). Plaintiff is not required to “plead every

material detail of the fraud.” Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 590–91

(D.N.J. 2016) (quoting In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 216

(3d Cir. 2002) (internal quotations and citations omitted)). Notably, Plaintiff is also not

required to plead a “measurable method” to prove intent; rather intent and other

conditions of a person's mind may be alleged generally. Id. The Court finds that Plaintiff

has sufficiently put Defendant on notice of the misconduct with which he is charged;

and therefore, has adequately pled fraud in accordance with heightened pleading

standards.

       Even if the Complaint sufficiently pleads fraud under Rule 9(b), Defendant

further contends that Plaintiff’s fraud claim is barred by the economic loss doctrine. The

Court disagrees. Under the economic loss doctrine, plaintiffs cannot recover “in tort

economic losses to which their entitlement only flows from a contract.” Duquesne Light

Co. v. Westinghouse Elec. Co., 66 F.3d 604, 618 (3d Cir. 1995). “The economic loss

doctrine is designed to place a check on limitless liability. . . and establish clear

boundaries between tort and contract law.” Werwinski v. Ford Motor Co., 286 F.3d 661,

680 (3d Cir. 2002).

                                               7
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 8 of 10 PageID: 92



       Generally, claims for fraud are allowed to proceed together with

breach of contract claims “where there exists fraud in the inducement of a contract or an

analogous situation based on pre-contractual misrepresentations,’ as opposed to an

allegation of fraud in the performance of the contract.” Bell Container Corp. v. Palagonia

Bakery Co. Inc., No. CV 19-6545, 2019 WL 8105297, at *4 (D.N.J. Dec. 26, 2019)

(quoting Wilhelm Reuss GmbH & Co KG, Lebensmittel Werk v. E. Coast Warehouse &

Distrib. Corp., No. 16-4370, 2018 WL 3122332, at *5 (D.N.J. June 26, 2018)); see also

Bracco Diagnostics, Inc. v. Bergen Brunswig Drug Co., 226 F. Supp. 2d 557, 563 (D.N.J.

2002). Stated another way, plaintiffs may assert fraud in the inducement when the

“underlying allegations involve misrepresentations unrelated to the performance of the

contract but rather precede the actual commencement of the agreement.” Chen v. HD

Dimension, Corp., No. CIV.A. 10-863, 2010 WL 4721514, at *8 (D.N.J. Nov. 15, 2010)

(citations omitted).

       Here, Defendant argues that Plaintiff’s fraud claim is intrinsic to its breach of

contract claim. In support, Defendant cites to State Capital Title & Abstract Co. v.

Pappas Bus. Servs., LLC, 646 F. Supp. 2d 668 (D.N.J. 2009). In State Capital, plaintiff

and defendant entered into a contract wherein defendant agreed, inter alia, to assume

certain contract negotiations on behalf of the plaintiff. Id. at 676. After entering into this

agreement, the defendant engaged a company, CSC, and “represented to Plaintiff that he

had negotiated in good faith with CSC and had secured a contract at the ‘best possible

price for State Capital.’” Id. But the plaintiff later learned that defendant had entered

into its own payment agreement with CSC, which defendant denied when confronted.

Id. at 675. The plaintiff alleged that such actions, which “occurred months after Plaintiff

and Defendants executed their contract,” constituted fraud. Id. at 677. The court found

                                              8
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 9 of 10 PageID: 93



that it could not “de-couple” the fraud allegations from the obligations under the

contract, and held the fraud at issue was intrinsic to the breach of contract claim and

therefore, barred by the economic loss doctrine. Id.

       To be sure, “the dividing line between extrinsic and intrinsic fraud claims may be

fuzzy.” Network Commodities, LLC v. Golondrinas Trading Co., LTD., No. CIV. 11-3119,

2013 WL 1352234, at *8 (D.N.J. Apr. 1, 2013) (quoting Touristic Enterprises Co. v.

Trane Inc., No. 09–02732, 2009 WL 3818087, at *3 (D.N.J. Nov.13, 2009)).

Nonetheless, at this stage, the Court must accept the plaintiff’s factual allegations as true

and draw all reasonable inferences in a light most favorable to plaintiff. In doing so, the

Court finds that Plaintiff has adequately pled pre-contractual misrepresentations, so as

to preclude dismissal of Count Three. According to the Complaint, here, unlike in State

Capital, Defendant’s alleged misrepresentations were not made after the parties

executed a contract, rather they were made at the time the parties entered into the

contract. “New Jersey courts, and the courts of this District, recognize a distinction

between a misrepresentation made by the promisor at the time of contracting, which

induces the promisee to enter into the contract, and the promisor's subsequent failure to

perform in accordance with the parties' contract.” Radici v. ICF Mercantile, LLC, No.

CIV.A. 14-7133, 2015 WL 2125699, at *4 (D.N.J. May 6, 2015) (citation omitted).

       Furthermore, the alleged fraud is separate from the obligations under the parties’

contract. Plaintiff’s breach of contract claim rests on Defendant’s failure to pay monies

owed to Plaintiff. (See Compl. Count One). Plaintiff’s fraud claim, however, arises out of

Defendant’s representations to Plaintiff that he possessed sufficient funds in his bank

account. Plaintiff alleges that Defendant’s representations were intended to signify to

the Borgata that his account was sufficient to satisfy counter-checks, which Plaintiff

                                             9
Case 1:19-cv-17180-JHR-KMW Document 13 Filed 05/27/20 Page 10 of 10 PageID: 94



 relied on in issuing a large credit to Defendant. (Id. at Count Three ¶ 2, 8). A liberal

 reading of such allegations establishes fraud in the inducement—that Defendant

 induced Borgata to issue credit, and provide Defendant with the funds he not only

 represented he had, but would honor. (Id. at Count Three ¶ 8); see Emerson Radio Corp.

 v. Orion Sales, Inc., Docket No. 95-6455, 2000 WL 49361 (D.N.J. Jan. 10, 2000), aff’d

 in part, rev’d in part on other grounds, 253 F.3d 159 (3d Cir. 2001) (“[T]o falsely state

 that one intends to honor a promise is a misstatement of present fact and breaches a

 separate and extraneous duty not to commit fraud. (citations omitted)). Accordingly, the

 economic loss doctrine does not preclude Plaintiff’s fraud claim under Count Three.

                                        I.     Conclusion

    For the forgoing reasons, Defendant’s Motion to Dismiss Count Three pursuant to

 12(b)(6) will be denied.



 An appropriate order shall issue.



 Dated: May 27, 2020

                                                         /s/ Joseph H. Rodriguez

                                                       Hon. Joseph H. Rodriguez,
                                                       UNITED STATES DISTRICT JUDGE




                                              10
